 


115 HRES 129 EH: Calling on the Department of Defense, other appropriate elements of the Federal Government, and foreign governments to resolutely continue efforts to investigate, recover, and identify all United States personnel designated as unaccounted-for from past wars and conflicts around the world.
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 129 
In the House of Representatives, U. S.,

February 14, 2018
 
RESOLUTION 
Calling on the Department of Defense, other appropriate elements of the Federal Government, and foreign governments to resolutely continue efforts to investigate, recover, and identify all United States personnel designated as unaccounted-for from past wars and conflicts around the world. 
 
 
Whereas according to the Defense POW/MIA Accounting Agency of the Department of Defense, more than 82,000 United States personnel are still unaccounted-for from past wars and conflicts around the world;  Whereas, though recognizing that an estimated 48,000 of these personnel were presumed lost at sea and are unlikely to be recovered, tens of thousands of families and friends have waited decades for the accounting of their loved ones and comrades in arms;  
Whereas the families of these brave Americans deserve our Nation’s best efforts to achieve the fullest possible accounting for their missing loved ones;  Whereas the National League of POW/MIA Families, and their iconic POW/MIA flag, pioneered the Vietnam War accounting effort since 1970 and has been joined in this humanitarian quest for answers by Korean War, Cold War, and World War II families, fully supported by the American Legion, the Veterans of Foreign Wars, the Disabled American Veterans, Jewish War Veterans, AMVETS, Vietnam Veterans of America, Special Forces Association, Special Operations Association, Rolling Thunder, and other more recently formed groups, and tens of thousands of families and veterans are yearning and advocating for answers concerning the fates of their loved ones and comrades in arms;  
Whereas the mission of the Defense POW/MIA Accounting Agency of the Department of Defense is to provide the fullest possible accounting for missing members of the Armed Forces of the United States, designated civilians of the Department, and other designated personnel; and  Whereas the recovery and investigation teams of the Department of Defense deploy to countries around the world to account as fully as possible for these unaccounted-for United States personnel: Now, therefore, be it 
 
That the House of Representatives— (1)calls upon the Defense POW/MIA Accounting Agency and other elements of the Department of Defense, other appropriate elements of the Federal Government, and all foreign governments to resolutely continue efforts to investigate, recover, identify, and account as fully as possible for all United States personnel designated as unaccounted-for from past wars and conflicts around the world; and 
(2)calls upon all foreign governments with information on United States personnel designated as unaccounted-for from past wars and conflicts, or with such personnel within their territories, to cooperate fully with the Government of the United States to provide the fullest possible accounting for those American lives.  Karen L. Haas,Clerk. 